DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 12-20 in the reply filed on 09/18/2020 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/18/2020.
Claim Objections
Claims 19-20 are objected to because of the following informalities:  In claim 19, line 9, the limitation “tighten the around” should be - - tighten around - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haimerl et al. (Pub. No. US 2005/0050769). With respect to claims 12-18, Haimerl et al. discloses an article of footwear (shoes S8, S9 of which the upper end region is secured by means of string-lasting, see figures 13-15), the article of footwear comprising: a sole structure (the outsole 19 is a prefabricated outsole, for example made of rubber or plastic); and an upper (13), wherein an inner and outer surface of the upper is formed by a knitted component (textile fabrics are suitable for example as the outer material for the upper. The textile fabrics may be, for example, woven or knitted), wherein a lower perimeter edge of the upper is secured to the sole structure (The outsole 19 is flat and is provided with reactive hot-melt adhesive 33, preferably in the form of expanded reactive hot-melt adhesive 33a, over its entire outsole top side 31), and wherein the upper includes a bottom opening adjacent to a top surface of the sole structure (see figure 13), and wherein the top surface of the sole structure is exposed through the bottom opening from a top perspective (see figure 13); wherein the upper -by-process claim).

With respect to claims 19-20, Haimerl et al. discloses a knitted component defining an upper (13, textile fabrics are suitable for example as the outer material for the upper. The textile fabrics may be, for example, woven or knitted) for an article of footwear (shoes S8, S9 of which the upper end region is secured by means of string-lasting, see figures 13-15), the knitted component comprising: lower perimeter edge (upper end region 61, see figure 13); and at least one lasting element (lasting string 51) secured to the lower perimeter edge, wherein the at least one lasting element is at least partially inlaid (each of the two string-lastings has a string tunnel 49 and a lasting string 51 accommodated displaceably therein) within at least one course of the knitted component, wherein the lasting element is movable with respect to the knit structure to upon the application of tension (the drawing-together or lashing-up with the string-lastings 45 and 47 can be carried out before or after the lasting of the upper), and wherein movement of the lasting element with respect to the knit structure causes the upper to tighten the around a last when the upper is located on the last (the drawing-together or lashing-up with the string-lastings 45 and 47 can be carried out before or after the lasting of the upper); and wherein the lower perimeter edge (upper end region 61, see figure 13) is secured to a sole structure (the outsole 19 is flat and is provided with reactive hot-melt adhesive 33, preferably in the form of expanded reactive hot-melt adhesive 33a, over its entire outsole top side 31) of the article of footwear.
	The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoes of which the upper end region is secured by means of string-lasting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
03/04/2021